UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4399
LONNIE ALONZA SAMUELS,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
           for the District of South Carolina, at Florence.
                  C. Weston Houck, District Judge.
                             (CR-00-599)

                  Submitted: November 21, 2002

                      Decided: December 2, 2002

Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Timothy E. Meacham, JEBAILY, GLASS & MEACHAM, P.A.,
Florence, South Carolina, for Appellant. J. Strom Thurmond, Jr.,
United States Attorney, Alfred W. Bethea, Jr., Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                     UNITED STATES v. SAMUELS
                             OPINION

PER CURIAM:

   Lonnie Alonza Samuels pled guilty to disqualified possession of
ammunition based on his prior felony conviction, see 18 U.S.C.
§ 922(g)(1) (2000). The parties agree that Samuels stipulated in his
plea agreement that the United States could attempt at sentencing to
link a murder for which Samuels had been tried and acquitted in state
court to Samuels’ possession of the ammunition. The district court
found Samuels possessed the ammunition in connection with the mur-
der of Ronald Griggs and imposed a statutory maximum ten-year cus-
todial sentence. For the following reasons, we affirm.

   First, Samuels’ contention that the district court improperly relied
on hearsay testimony in concluding he murdered Griggs is without
merit. Sentencing courts are accorded wide discretion in evidentiary
matters and may consider any relevant, reliable evidence. United
States v. Hopkins, ___ F.3d ___, 2002 WL 31375593 at *6-*7 (4th
Cir. Oct. 24, 2002) (No. 01-4581). Further, a sentencing court may
consider hearsay testimony. United States v. Love, 135 F.3d 595, 607
(4th Cir. 1998). In light of the substantial testimony linking Samuels
to Griggs’ murder, we find no reversible error in the admission of the
testimony in question.

  Second, we find no merit in Samuel’s contention that the district
court improperly included a prior conviction for which his civil rights
were restored in calculating his criminal history category. See U.S.
Sentencing Guidelines Manual § 4A1.2, comment (n.10) (2000).

   Accordingly, Samuels’ sentence is affirmed, and we dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                          AFFIRMED